Order entered November 26, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00838-CV

                            KHOSROW SADEGHIAN, Appellant

                                                V.

                                    DAVID JACO, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-13719

                                            ORDER
       Before the Court is the November 20, 2018 third request of Lanetta Williams, Official

Court Reporter of the 116th Judicial District Court, for a thirty-day extension of time to file the

reporter’s record. We GRANT the request and extend the time to December 20, 2018. We

expressly caution Ms. Williams that no further request will be granted absent exigent

circumstances.

       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Tonya

Parker, Judge of the 116th Judicial District Court, Ms. Williams, and all parties.

                                                       /s/   ADA BROWN
                                                             JUSTICE